DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (WO 2016046355-WIPO version of KR 10-2017-0046162-IDS cited reference). 
Claim 1: Sanchez discloses a tip applicator (see Figs 26-27) for applying a cosmetic (Page 1, paragraph 1) to a user’s skin (Page 1, paragraph 1), the tip comprising: a body having a given shape (see Figs 26-27); and a plurality of functional surfaces (top, bottom, and sides) formed on the side peripheries of the body (see Figs 26-27, 38, 44, 50, 56, 62) and at least two of these sides, or functional surfaces, have different functions because they are different (26-27, 38, 44, 50, 56, 62). Each of the functional surfaces tapers in the longitudinal direction of the body (see Figs 26-27; the two side surfaces are illustrated tapering from wider at 43a to narrower at the distalmost tip of the applicator head/body and the adjacent top and bottom sides are shown tapering from narrow at 43a to wider at the distalmost tip of the applicator head/body) and the functional surfaces are adjacent and opposite each other so that the tapered ends are located opposite to each other in the longitudinal direction since each surface has two ends located oppositely in the longitudinal direction. So in two adjacent side functional surfaces of the plurality becomes larger in width from the lower portion to the upper portion and the other becomes large in width from the upper portion toward the lower portion in the longitudinal direction of the body and the adjacent left and top surfaces have relatively large width portions located opposite to each other in the longitudinal direction of the body (see Figs 26-27). The plurality of functional surfaces are planar (see Figs 44, 50, 56, 62) with given areas and are configured to have at least a portion thereof formed of a slanted surface inclined toward a linear line parallel with the longitudinal direction of the body (see Figs 26-27, 38, 44, 50, 56, 62). 
Claim 2: Sanchez discloses at least one of the plurality of functional surfaces including a flocked surface formed by a plurality of small fibers flocked thereon (see Figs 26-27). 
Claim 3: Sanchez discloses at least two of the functional surfaces being flocked with a plurality of small fibers flocked thereon (see Figs 26-27) and at least one of the functional surfaces can have fibers with a length different than the other (Page 14, line 1-15) so one would be greater than the other as claimed. 
Claim 4: Sanchez discloses the applicator tip including flocked surfaces (see Figs 26-27) and non-flocked surfaces (see Figs 26-27 & 50) and these surfaces are arranged alternately in a circumferential direction of the body (see Figs 26-27). 
Claims 5-6 : Sanchez discloses at least one of the functional surfaces (top and bottom surfaces; see Figs 26-27) comprising both a flocked portion (bottom surface and top surface; see Figs 26-27) and a non-flocked portion (see Figs 26-27) and the flocked portion includes a series of small fibers formed thereon by flocking and the flocked portion is located closer to a free end portion of the body than the non-flocked portion on both the top and bottom surfaces (see Figs 26-27). 
Claim 7: Sanchez discloses at least one of the functional surfaces having a linear boundary line between the flocked and non-flocked portions (see Fig 48) defining the flocked and non-flocked portions. 
Claim 11: Sanchez discloses that two of the functional surfaces can comprise different materials because the materials are shown with different hatching (see Fig 47 & 48 & 56). 
Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive. Applicant’s arguments are all drawn to the newly presented claim limitations, which have been addressed in the above rejection(s). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772